Stegall, J.,
concurring: I join and concur fully with today’s holding as set forth in the four syllabus paragraphs. I write separately to make clear what we have not decided. Specifically, today’s *653decision does not decide what role a criminal defendant’s actual guilt might play in a subsequent civil legal malpractice lawsuit. Our full-throated approval of Judge Atcheson’s dissenting opinion—an approval I cannot echo—could leave the impression that we have adopted his view that in these cases the criminal defendant’s “guilt did not bring about or cause the harm.” Mashaney v. Board of Indigents’ Defense Services, 49 Kan. App. 2d 596, 633, 313 P.3d 64 (2013) (Atcheson J., dissenting). We have not.
Actual guilt (as opposed to actual innocence) should remain a relevant evidentiary inquiry as a jury considers the two elements of proximate causation. See Puckett v. Mt. Carmel Regional Med. Center, 290 Kan. 406, 420, 228 P.3d 1048 (2010) (Proximate cause is a cause that “in natural and continuous sequence, unbroken by an efficient intervening cause, produces the injury and without which the injury would not have occurred, the injury being the natural and probable consequence of the wrongful act.”). Actual guilt may be relevant to both (1) cause in fact and (2) legal causation. For example, the jury may decide that even had the defense attorney not been professionally negligent the criminal defendant would still have been convicted due to his actual guilt. Or, the jury may decide that the criminal defendant’s actual guilt is the causal headwaters from which his injury most naturally and foreseeably flowed. As such, his actual guilt stands between the injury and the professional negligence to cut off legal malpractice liability. In this way, actual guilt can be an intervening and superseding cause.
In our causation jurisprudence, an intervening cause is almost always described as one that occurs subsequent in time to the alleged negligent or wrongful act. For example, we have said an
“intervening cause is one that actively operates to produce harm to another party after the actor has committed a negligent act or omission. An intervening cause absolves a defendant of liability only if it supersedes the defendant’s negligence, that is to say, the intervening cause breaks the connection between the initial negligent act and the resulting harm.” (Emphasis added.) Wrinkle v. Norman, 297 Kan. 420, 429, 301 P.3d 312 (2013) (Rosen, J., concurring in part and dissenting in part).
See also Puckett, 290 Kan. at 421 (“An intervening cause is ‘one which actively operates in producing harm to another after the *654actor’s negligent act or omission lias been committed.’ Restatement [Second] of Torts § 441 [1964].”).
Most assuredly, this chronological sequence is almost always present in cases involving intervening causes, but it need not be. And our description of intervening causes as necessarily coming after the alleged negligent or wrongful act leads to a common misunderstanding. An intervening cause is not “intervening” because it occurs somewhere along a historical continuum between the alleged negligence and the harm, but rather because it legally stands between the alleged negligence and the harm—thus becoming a superseding cause.
Our seminal case on this point may be State v. Chastain, 265 Kan. 16, 960 P.2d 756 (1998). In Chastain, the criminal defendant argued that the victim decedent’s act of running a stop sign—before being struck and killed by a vehicle driven by an intoxicated Chas-tain—was the intervening and superseding cause of his death thus cutting off Chastain’s criminal liability. In approving a jury instruction to this effect, we held:
“While contributory negligence is no defense in a prosecution for a driving offense of involuntary manslaughter or vehicular homicide, it is a circumstance to be considered along with all other evidence to determine whether the defendant’s conduct was or was not the proximate cause of a decedent’s death. In some instances, a decedent’s contributory negligence may have been a substantial factor in his or her death and a superseding cause thereof; it may have intervened between a defendant’s conduct and the fatal result so as to be itself the proximate cause.” 265 Kan. 16, Syl. ¶ 7.
See also State v. Brammer, 301 Kan. 333, 342-43, 343 P.3d 75 (2015) (in an involuntary manslaughter while driving under the influence prosecution, a defendant may be entitled to an intervening cause instruction if the defendant argues and produces evidence that the victim’s failure to wear a seat belt caused her death).
In this sense, actual guilt—which if present in these cases will always have occurred prior in time to tire alleged legal malpractice—is akin to other legal doctrines of causation and liability such as comparative fault and assumption of risk. All of these doctrines ask
*655“how plaintiffs might be responsible for their own injuries. Guilt-in-fact has the same focus. In other words, if plaintiffs actually engaged in criminal conduct, then they are partially responsible (and more culpable) for their own resulting injuries (such as incarceration). Under these circumstances, the plaintiff s own conduct precludes his or her recovery, just as with other conventional defenses.” Shaw v. State, Dept. of Admin., 861 P.2d 566, 572 n.9 (Alaska 1993).
Whether Kansas will permit actual guilt to be pled and proved as a true affirmative defense or will simply require the traditional proximate causation element in the criminal defendant’s subsequent malpractice case—-thereby permitting a legal malpractice defendant to argue to the juiy that the criminal defendant’s actual guilt is an intervening and superseding cause of his injury—remains to be seen. See, e.g., Shaw, 861 P.2d at 572 (“Rather than require the plaintiff to prove his actual innocence . . . the defendant may raise the issue of the plaintiffs actual guilt as an affirmative defense. The attorney... as the party raising the affirmative defense, will thus have the burden of proof by a preponderance of the evidence as to the actual guilt of the plaintiff.”); Desetti v. Chester, 772 S.E.2d 907, 910 (Va. 2015) (“a legal malpractice plaintiff who alleges that malpractice occurred during the course of a criminal matter must plead facts establishing this element of tire cause of action: that the damages to be recovered were proximately caused by the attorney’s negligence but were not proximately caused by the legal malpractice plaintiffs own criminal actions”).
Resolving these questions must wait for another case on another day.